829 So.2d 386 (2002)
William SPIVEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-222.
District Court of Appeal of Florida, Third District.
November 6, 2002.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Gary K. Milligan, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and COPE and GERSTEN, JJ.
PER CURIAM.
William Spivey appeals an order resentencing him on count one of Miami-Dade County circuit court case number 96-32448.[*] Defendant-appellant Spivey was originally sentenced to seventeen years as a habitual offender on count one. Pursuant to a motion for postconviction relief, the habitualization was removed from that count and the defendant was sentenced to seventeen years under the sentencing guidelines. He was not represented by counsel at that resentencing.
It appears that the defendant may be entitled to relief under Heggs v. State, 759 So.2d 620 (Fla.2000). We vacate the sentencing order and remand for a determination whether Heggs is applicable and for resentencing. The defendant shall be present and represented by counsel. *387 Smith v. State, 820 So.2d 1052 (Fla. 3d DCA 2002).
Reversed and remanded for resentencing.
NOTES
[*]  We have granted the petition for belated appeal of this order.